RaymoND, C. J.
This was an action of forcible entry and detainer, brought by the appellee against appellants. The appellee secured judgment in the court below, and defendants appealed. The record was filed in this court May 18, 1903, and the cause was submitted September 22, 1903, by agreement of counsel, ,and on that day appellants were ruled to file brief in 30 days and appellee in 60 days. No briefs have been filed by either party.
The appeal is therefore dismissed for noncompliance with the rule.
Clayton and Gill, JJ., concur.